Felton, J.
Where A sells B a stock of goods and agrees to buy it back in a certain time on the same basis as sold if B is not satisfied with the purchase, a suit by B for the purchase-price of the stock of goods, where A refused on demand to buy back and pay for the goods within the prescribed time, which did not allege that the goods had been stored for A by B is subject to general demurrer. Code, § 96-113; Dunson & Brothers Co. v. Smith Seed Co., 26 Ga. App. 585 (4) (106 S. E. 914). It was error for the court to overrule the general demurrer to the petition and further proceedings were nugatory.

Judgment reversed.


Stephens, P. J., and Sutton, J., eonew.